Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
COMMENTS
Prosecution is being re-opened due to inadvertent missing consideration of IDS filed 1/5/21.  The Previous Non-Final Rejection mailed 2/10/21 has been vacated and replaced with the following Non-Final Rejection.
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 6 recites “wherein the camber angle is less than 20° within the range of 80% span to 100% span” which fails to further limit the limitation of claim 1, from which claim 6 depends, which states “wherein the camber angle is less than 20° within the entire range of 40% span to 100% span”.
Claim 7 recites “wherein the camber angle is less than 20° within the range of 60% span to 100% span” which fails to further limit the limitation of claim 1, from which claim 7 depends, which states “wherein the camber angle is less than 20° within the entire range of 40% span to 100% span”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (U.S. 2010/0205934) in view of Decker et al. (U.S. 2006/0228206) and further in view of Micheli et al. (U.S. 2011/0150660).
Re claim 1:
Gallet discloses a gas turbine engine (see Fig. 2 and Para 22 - “turbofan engine” (a type of gas turbine engine)) comprising: 
a combustor section (5, combustion chamber - Para 25 (a type of combustor section)) arranged between a compressor section (3 and 4 (see Fig. 2 and Para 25 - 3 and 4 are described as “LP compressor” and “HP compressor” respectively which are collectively a type of compressor section)) and a turbine section (Para 27 - “a two-stage LP turbine” (a type of turbine section)), wherein the compressor section (3/4) includes at least a low pressure compressor (3, LP compressor - Para 25) and a high pressure 
a fan section (1, fan - Para 25 (a type of fan section as shown in Fig. 2)), wherein the low pressure compressor (3) is downstream from the fan section (1)(see Fig. 2 - 3 shown downstream 1); 
an airfoil (see Fig. 2 at 3 - airfoil is inherently included in compressor) arranged in the low pressure compressor (3).
Gallet fails to disclose a fan section having an array of twenty-six or fewer fan blades.
Decker teaches a fan section (14, fan - Para 28 (a type of fan section as shown in Fig. 1)) having an array of twenty-six of fewer fan blades (see Fig. 1 and Para 50 - “reducing the number of fan blades from twenty-two to either twenty or eighteen”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the number of fan blades of Decker in the fan of Gallet for the advantage of improved aerodynamic efficiency (Decker; Para 50).
Gallet fails to disclose the airfoil including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a camber angle and span position that defines a curve with a decreasing camber angle within the range of 80% span to 100% span, and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span.
Micheli teaches an airfoil (10, airfoil - Para 17) including pressure (see Fig. 2 - pressure side (unlabeled) shown on concave lower surface of illustrated airfoil) and the second distal end of the airfoil, the height is 489.880mm”), wherein the airfoil (10) has a relationship between a camber angle (Fig. 6 - “Camber Angle”) and span position (Fig. 6 - “Height” (a type of span position)) that defines a curve (Fig. 6 (curve shown defining a relationship between “Camber Angle” and “Height”)) with a decreasing camber angle within the range of 80% span to 100% span (see Fig. 6 and TABLE 1 - decreasing camber angle shown/described over entire range from 0% span at 0 height to 100% span at ~489.88 height and this includes a decreasing camber angle from 80% span at ~391.9 height (80% of 489.88) to 100% span at ~489.88 height (see Para 24 - “point I at a distal end of the airfoil” thereby makes height listed for I in TABLE-1 the height at the distal end)), and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span (see Fig. 6 and TABLE 1 - camber angle is shown becoming less than 20 degrees at a span of approximately 33% (curve shown crossing 20 degrees at ~160 mm which is approximately 33% of the 100% span height of 489.88) and remaining below 20 degrees for the remainder of the span to 100% (at height of 489.88)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the airfoil of Micheli as the 
The Examiner notes that the compressor of Gallet operates at 3500 rpm (58.33 Hz)(see Para 45 of Gallet which describes the speed of the turbine as 3500 rpm and Para 37 of Gallet which describes the turbine directly driving the compressor), and this speed aligns with the intended speed of the airfoil of Micheli (see Para 13 of Micheli - “airfoils which are suitable for operation at nominally 50Hz and 60 Hz respectively”)).
To overcome this rejection, the Examiner suggests amending claim 1 to recite “wherein the camber angle is less than 20° within the entire range of 30% span to 100% span” (support found in Fig. 6 of instant application).
Re claim 2:
Gallet discloses wherein the gas turbine engine (Fig. 2) is a two-spool configuration (Para 25 - “twin-spool turbofan engine”).
Re claim 3:
Gallet discloses wherein the airfoil (inherent component of 3 as described above) is rotatable relative to an engine static structure (Para 33 - “a fixed axle 24 connected to the structure of the engine”)(see Fig. 2 and Para 37 - “first wheels drive the LP compressor 3 and the fan 1 via the first LP shaft 2a, while the second wheels drive this same compressor 3 and the fan 1 via the second LP shaft 2b with the reversal of its direction of rotation via a reversing module”).
Re claim 4:
Gallet in view of Micheli teaches wherein the curve (Micheli; Fig. 6 (curve shown defining a relationship between “Camber Angle” and “Height”)) has a decreasing at a distal end of the airfoil” thereby makes height listed for I in TABLE-1 the height at the distal end)).
Re claim 5:
Gallet in view of Micheli teaches wherein the camber angle is generally linear within the range of 0% span to 100% span (Micheli; see Fig. 6 - “camber angle” is shown as generally linear within entire span).
Re claim 6:
Gallet in view of Micheli teaches wherein the camber angle is less than 20° within the range of 80% span to 100% span (Micheli; see Fig. 6 and TABLE 1 - camber angle is shown becoming less than 20 degrees at a span of approximately 33% (curve shown crossing 20 degrees at ~160 mm which is approximately 33% of the 100% span height of 489.88) and remaining below 20 degrees for the remainder of the span to 100% (at height of 489.88)).
Re claim 7:
Gallet in view of Micheli teaches wherein the camber angle is less than 20° within the range of 60% span to 100% span (Micheli; see Fig. 6 and TABLE 1 - camber angle is shown becoming less than 20 degrees at a span of approximately 33% (curve shown crossing 20 degrees at ~160 mm which is approximately 33% of the 100% span height .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallet (U.S. 2010/0205934) in view of Decker et al. (U.S. 2006/0228206) and further in view of Micheli et al. (U.S. 2011/0150660), as applied to claim 1 above, and further in view of Sheridan (U.S. 2013/0004297).
Re claim 9:
Gallet fails to disclose wherein the fan section has a low fan pressure ratio of less than 1.55.
Sheridan teaches wherein a fan section (12, fan section - Para 27) has a low fan pressure ratio of less than 1.55 (Para 44 - “low overall fan pressure ratio … is less than about 1.45”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the low fan pressure ratio of Sheridan in the system of Gallet for the advantage of producing a significant amount of thrust (Sheridan; Para 44).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if: rewritten in independent form including all of the limitations of the base claim and any intervening claims; and by including a terminal disclaimer to overcome the nonstatutory double patenting rejection of claim 8 as found below.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach an airfoil with a camber angle less than 20° within the entire range of 40% span to 100% span in a low pressure compressor which is counter-rotating relative to the fan blades as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,570,915 (hereinafter ‘915). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Pat. No. 10,570,915 anticipate claims 1-9 of the instant .
Pat. No. 10,570,915
Application No. 16/740,817
Claim

Claim

1
A gas turbine engine comprising:

a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section;

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a low fan pressure ratio of less than 1.55, wherein the low pressure compressor is downstream from the fan section;

an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a camber angle and span position that defines a curve with a decreasing camber angle within the range of 80% span to 100% span, and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span.

1





A gas turbine engine comprising: 

a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section; 



an airfoil arranged in the low pressure compressor and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a camber angle and span position that defines a curve with a decreasing camber angle within the range of 80% span to 100% span, and wherein the camber angle is less than 20° within the entire range of 40% span to 100% span.




2


wherein the gas turbine engine is a two-spool configuration.
2
wherein the gas turbine engine is a two-spool configuration.





wherein the airfoil is rotatable relative to an engine static structure.

3
wherein the airfoil is rotatable relative to an engine static structure.





4
wherein the curve has a decreasing camber angle within the range of 60% span to 100% span.
4
wherein the curve has a decreasing camber angle within the range of 60% span to 100% span.





5
wherein the camber angle is generally linear within the range of 0% span to 100% span.

5
wherein the camber angle is generally linear within the range of 0% span to 100% span.





6


wherein the camber angle is less than 20° within the range of 80% span to 100% span.

6
wherein the camber angle is less than 20° within the range of 80% span to 100% span.





7
wherein the camber angle is less than 20° within the range of 60% span to 100% span.
7
wherein the camber angle is less than 20° within the range of 60% span to 100% span.





1


wherein the low pressure compressor is counter-rotating relative to the fan blades
8
wherein the low pressure compressor is counter-rotating relative to the fan blades.





1
wherein the fan section has a low fan pressure ratio of less than 1.55

9
wherein the fan section has a low fan pressure ratio of less than 1.55.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Micheli et al. (U.S. 2011/0286850) discloses an airfoil with a camber angle of less than 20° within the entire range of 40% span and 100% span (see Figs. 3, 6, and TABLE 1) and is considered pertinent to applicant’s disclosure but is not relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/18/21